


EXHIBIT 10(iii)(A)(69)
THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT


THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
"Company"), hereby grants to the Participant named below a Performance Cash
Award ("Performance Cash Award") to be settled in cash. The terms and conditions
of the Performance Cash Award are set forth in this Award Agreement (this
"Agreement"), the Interpublic Group of Companies, Inc. 2009 Performance
Incentive Plan (the "Plan"), which is attached hereto as Exhibit A and the
addendum to the Award Agreement (the "Addendum") which is attached hereto as
Exhibit B.
Date of Award
[DATE]
Participant's Name       [NAME]
Target Amount to be Paid Upon Vesting
[X]
Performance Period
January 1, 2014 through December 31, [YEAR]
Vesting Date
Subject to the (i) terms of the Plan, (ii) the forfeiture, cancellation, and
rescission provisions of this Agreement and (iii) Participant's execution of the
non-solicitation and non-service agreement that is attached hereto as Exhibit B,
the scheduled vesting date is the third anniversary of the Date of Award, or
such later date as specified in the following paragraph.
Notwithstanding any other provision of this Agreement, if the audit of the
Company's consolidated financial statements for the years included in the
Performance Period (the "Audited Financials") has not been completed more than
fifteen (15) days before the vesting date set forth above, the vesting date
shall be delayed until the earlier of (i) the thirtieth (30th) day after the
completion of the Audited Financials for the years included in the Performance
Period or (ii) the date the Actual Payment Amount (as defined below) is paid.
Except as otherwise provided in the Plan, any portion of this Performance Cash
Award that is not vested on the date the Participant ceases to be an employee of
the Company and its Subsidiaries and Affiliates shall be forfeited.
Actual Payment Amount
The "Actual Payment Amount" (to the extent vested) shall be between 0 and 3
times the "Target Amount to be Paid Upon Vesting," as determined by the
Committee based on performance against the financial metrics described in the
Award Letter from Interpublic (the "Performance Criteria").
Payment Date
[PAYMENT DATE OR SCHEDULE]



The provisions of the Plan are incorporated herein by reference. All capitalized
terms that are not defined in this Agreement have the meanings set forth in the
Plan. Except as otherwise expressly provided otherwise in this Agreement, in
case of any conflict between this Agreement and the Plan, the terms of the Plan
shall control.
Please (i) review the rest of this Agreement, the Addendum, the Plan document
and the non-solicitation and non-service agreement attached hereto as Exhibit C,
and (ii) execute the Agreement and Exhibit C by clicking "Accept" below.
By clicking "Accept" below, the Participant is effectively executing and agree
to be bound by the terms and conditions of (i) this Agreement (including the
terms under "Forfeiture of Award" and “Cancellation and Rescission”) and (ii)
the non-solicitation and non-service agreement attached hereto as Exhibit C.


THE INTERPUBLIC GROUP OF COMPANIES, INC.
[signature.jpg]
Ken Lareau
Vice President, Global Compensation












--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




THE INTERPUBLIC GROUP OF COMPANIES, INC. 2009 PERFORMANCE INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT


The following terms and conditions supplement the terms of the Plan and govern
the Performance Cash Award:
Achievement of Performance Criteria
Subject to the terms of the Plan, the Committee shall have sole and exclusive
discretion to determine whether and the extent to which the applicable
Performance Criteria have been achieved, and the corresponding amount that is
payable pursuant to this Performance Cash Award. Except in the case of death or
a Change of Control, no payment shall be made pursuant to this Performance Cash
Award unless the Committee has certified in writing that the Performance
Criteria and all other material terms of this Performance Cash Award have been
satisfied.
Tax Withholding
Regardless of any action the Company or the Participant's employer takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Participant is and remains the Participant’s responsibility. Neither the
Company nor the Participant's employer: (a) make any representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Performance Cash Award, including the grant of the Performance
Cash Award, and the vesting or settlement of the Performance Cash Award; or (b)
commit to structure the terms of the grant or any aspect of the Performance Cash
Award to reduce or eliminate the Participant’s liability for Tax-Related Items.


If the Participant's country of residence (and / or country of employment, if
different) requires withholding of Tax-Related Items, the Company may withhold a
sufficient portion of the Actual Payment Amount equal to the amount of
Tax-Related Items required to be withheld. If the Participant relocates to
another jurisdiction, the Participant is responsible for notifying the Company
of such relocation and is responsible for compliance with all applicable tax
requirements. If the Participant is subject to taxation in more than one
jurisdiction, the Participant acknowledges that the Company or the Participant's
employer may be required to withhold or account for Tax-Related Items in more
than one jurisdiction. By accepting this Performance Cash Award, the Participant
expressly consents to the withholding method as provided for hereunder. All
other Tax-Related Items related to the Performance Cash Award and amounts
delivered in settlement thereof are the Participant’s sole responsibility.
Neither the Company nor any of its Subsidiaries or Affiliates is responsible for
any liability or penalty relating to taxes (including excise taxes) on
compensation (including imputed compensation) or other income attributed to the
Participant (or a Beneficiary) pursuant to this Agreement, whether as a result
of the Participant failing to make timely payments of tax or otherwise.


Change of Control
This Award shall not vest or become immediately payable merely upon the
occurrence of a Change of Control. However, the following provisions shall apply
if a Change of Control occurs before the Vesting Date:
(i) Upon the Change of Control, the Actual Payment Amount shall be fixed at
Target. Such Actual Payment Amount shall continue to be conditioned on the
Participant remaining employed by the Company or a Subsidiary or Affiliate
through the Vesting Date (subject to the provisions of the Plan and this
Agreement with respect to death and Disability, and paragraph (iii), below), and
shall be paid at the time prescribed by this Agreement.
(iii) If prior to the Vesting Date and within 24 months after the Change of
Control, the Participant has a Termination of Employment either (1) by the
Company (including its successor) or the Participant’s employer without Cause or
(2) if the Participant has “good reason” rights under the Company’s Executive
Severance Plan or an employment agreement, by the Participant for “good reason”
(as defined in the applicable plan or agreement), then (A) this Award shall
become immediately vested and payable to the Participant, and (B) the payment
date shall occur within 30 days after the Participant’s Termination of
Employment subject to the six-month delay rule set forth in Section 12(m)(2) of
the Plan).
Compliance with Local Laws
If the Participant is a resident of or employed in a country other than the
United States, the Participant agrees, as a condition of the Performance Cash
Award, to repatriate all payments attributable to the Performance Cash Award in
accordance with local foreign exchange rules and regulations in the
Participant’s country of residence (and country of employment, if different). In
addition, the Participant agrees to take any and all actions, and consents to
any and all actions taken by the Company and the Participant's employer as may
be required to allow the Company and the Participant's employer to comply with
local laws, rules and regulations in the Participant’s country of residence (and
country of employment, if different). Finally, the Participant agrees to take
any and all actions that may be required to comply with the Participant’s
personal legal and tax obligations under local laws, rules and regulations in
the Participant’s country of residence (and country of employment, if
different).





--------------------------------------------------------------------------------




EU Age Discrimination Rules
If the Participant is resident and/or employed in a country that is a member of
the European Union, the grant of the Performance Cash Award and the Agreement
are intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.
Forfeiture of Award
Before accepting this Performance Cash Award, the Participant must disclose to
the Company in writing all grants to the Participant of options, shares and
other equity rights with respect to any Subsidiary of the Company ("Subsidiary
Grants") that are still outstanding. Failure to disclose in writing the
existence of any such outstanding Subsidiary Grants shall result in immediate
cancellation and forfeiture of the Performance Cash Award set forth in this
Agreement, unless the Committee determines in its sole discretion that such
failure was reasonable under the circumstances.
Cancellation and Rescission
Notwithstanding any other provision of the Plan or this Agreement, Participant
acknowledges and agrees that the Company may cancel, rescind, suspend, withhold,
modify, amend or otherwise limit or restrict this Performance Cash Award
(whether vested or not vested) at any time if the Participant is not in
compliance with all applicable provisions of the Agreement and the Plan, or if
the Participant engages in any “Prohibited Activity.” For purposes of this
Agreement, “Prohibited Activity” includes: (i) any activity that would enable
the Company (or any Subsidiary or Affiliate where the Participant is employed)
to terminate the Participant’s employment for cause (as defined in the Plan or
any employment agreement or other plan or arrangement that covers the
Participant); (ii) a material violation of any rule, policy or procedure of the
Company (or any Subsidiary or Affiliate where the Participant is employed),
including but not limited to the Code of Conduct of the Company (and any such
Subsidiary or Affiliate); (iii) before a Change of Control, a failure to be in
compliance with any share ownership objectives of the Company applicable to the
Participant, or (iv) before a Change of Control, any other conduct or act that
the Company determines is injurious, detrimental or prejudicial to any interest
of the Company.
Participant agrees that the cancellation and rescission provisions of this
Agreement are reasonable and agrees not to challenge the reasonableness of such
provisions, even where forfeiture of this Agreement is the penalty for
violation; provided that the Participant may challenge the reasonableness of any
forfeiture that occurs after a Change of Control.
No Employment Rights
The grant of the Performance Cash Award shall not be interpreted to form an
employment contract between the Participant and the Company or the Participant's
employer.
Discretionary Nature of Award
The Participant acknowledges and agrees that the Plan is discretionary in nature
and may be amended, cancelled or terminated by the Company, in its sole
discretion, at any time. The grant of the Performance Cash Award under the Plan
is a one-time benefit and does not create any contractual or other right to
receive a grant of an Performance Cash Award or any other forms of award
permitted under the Plan or other benefits in lieu thereof in the future. Future
grants, if any, will be at the sole discretion of the Company, including, but
not limited to, the form and timing of any grant, the amount of the cash payment
subject to the grant and the vesting provisions. Any amendment, modification or
termination of the Plan shall not constitute a change or impairment of the terms
and conditions of the Participant's employment with the Participant's employer.
Extraordinary Benefit
The Participant's participation in the Plan is voluntary. The value of the
Performance Cash Award and any other awards granted under the Plan is an
extraordinary item of compensation outside the scope of the Participant's
employment (and the Participant's employment contract, if any). Any grant under
the Plan, including the grant of the Performance Cash Award, is not part of the
Participant's normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.
Value of Benefit
The future value of the Actual Payment Amount subject to the Performance Cash
Award is unknown and cannot be predicted with certainty. The Company shall not
be liable for any foreign exchange rate fluctuation, where applicable, between
the Participant's local currency and the United States dollar that may affect
the value of the Performance Cash Award or of any amounts due to the Participant
pursuant to the settlement of the Performance Cash Award.
No Public Offering
The grant of the Performance Cash Award is not intended to be a public offering
of securities in the Participant's country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law). No employee of the Company or its
Subsidiaries or Affiliates is permitted to provide the Participant with any
legal, tax or financial advice with respect to the grant of the Performance Cash
Award. The Participant should carefully review all of the materials related to
the Performance Cash Award and the Plan, and the Participant should consult with
the Participant's personal legal, tax and financial advisors for professional
advice in relation to the Participant's personal circumstances.





--------------------------------------------------------------------------------




English Language
If the Participant is resident outside of the United States, the Participant
acknowledges and agrees that it is the Participant's express intent that the
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the Performance Cash Award be
drawn up in English.
Electronic Delivery
The Company may, in its sole discretion, decide to deliver any documents related
to the Performance Cash Award or other awards granted to the Participant under
the Plan by electronic means. The Participant hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
Data Privacy
The Company and the Participant's employer hereby notify the Participant of the
following in relation to the Participant's personal data and the collection,
use, processing and transfer of such data in relation to the grant of the
Performance Cash Award and the Participant's participation in the Plan pursuant
to applicable personal data protection laws. The collection, use, processing and
transfer of the Participant's personal data is necessary for the Company’s
administration of the Plan and the Participant's participation in the Plan, and
the Participant's denial and/or objection to the collection, processing and
transfer of personal data may affect the Participant's ability to participate in
the Plan. As such, the Participant voluntarily acknowledge, consent and agree
(where required under applicable law) to the collection, use, processing and
transfer of personal data as described herein.
The Company and the Participant's employer hold certain personal information
about the Participant, including (but not limited to) the Participant's name,
home address and telephone number, date of birth, social security number or
other employee identification number, salary, nationality, job title, any Shares
or directorships held in the Company, details of all Performance Cash Awards or
any other entitlement to Shares awarded, canceled, purchased, vested, unvested
or outstanding in the Participant's favor for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and the
Participant's employer will process the Data for the exclusive purpose of
implementing, administering and managing the Participant's participation in the
Plan. The data processing will take place through electronic and non-electronic
means according to logics and procedures strictly correlated to the purposes for
which the Data is collected and with confidentiality and security provisions as
set forth by applicable laws and regulations in the Participant's country of
residence. Data processing operations will be performed minimizing the use of
personal and identification data when such operations are unnecessary for the
processing purposes sought. The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for the
Participant's participation in the Plan.
The Company and the Participant's employer will transfer Data as necessary for
the purpose of implementation, administration and management of the
Participant's participation in the Plan, and the Company and the Participant's
employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. These
recipients may be located in the European Economic Area, the United States or
elsewhere throughout the world. The Participant hereby authorize (where required
under applicable law) the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Participant's participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of cash on the
Participant's behalf to a broker or other third party with whom the Participant
may elect to deposit any cash acquired pursuant to the Plan.
The Participant may, at any time, exercise the Participant's rights provided
under applicable personal data protection laws, which may include the right to
(a) obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data and (d) oppose,
for legal reasons, the collection, processing or transfer of the Data that is
not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant's participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant's
local HR manager.
Successors and Assigns
The Company may assign any of its rights under this Agreement. This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company. Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors or administrators.
Addendum
Notwithstanding any provisions of the Agreement to the contrary, the Performance
Cash Award shall be subject to any special terms and conditions for the
Participant's country of residence (and country of employment, if different) set
forth in an addendum to the Agreement (an “Addendum”). Further, if the
Participant transfers the Participant's residence and/or employment to another
country reflected in an Addendum to the Agreement at the time of transfer, the
special terms and conditions for such country will apply to the Participant to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the operation and administration of the award and the
Plan (or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate the Participant's transfer). In all
circumstances, any applicable Addendum shall constitute part of the Agreement.





--------------------------------------------------------------------------------




Additional Requirements
The Company reserves the right to impose other requirements on the Performance
Cash Award and the Participant's participation in the Plan to the extent the
Company determines, in its sole discretion, that such other requirements are
necessary or advisable in order to comply with local law or to facilitate the
operation and administration of the award and the Plan. Such requirements may
include (but are not limited to) requiring the Participant to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.
Severability
The invalidity or unenforceability of any provision of the Plan or this
Agreement will not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
will be severable and enforceable to the extent permitted by law.
Interpretation and Construction
This Agreement and the Plan shall be construed and interpreted by the Committee,
in its sole discretion. Any interpretation or other determination by the
Committee (including, but not limited to, correction of any defect or omission
and reconciliation of any inconsistency in the Agreement or the Plan) shall be
binding and conclusive.
All determinations regarding enforcement, waiver or modification of the
cancellation and rescission and other provisions of this Agreement (including
the provisions relating to termination of employment, death and disability)
shall be made in the Company’s sole discretion.  Determinations made under this
Agreement and the Plan need not be uniform and may be made selectively among
individuals, whether or not such individuals are similarly situated.
Entire Understanding
This Agreement, the Award Letter from Interpublic, the terms of the Plan and the
non-solicitation and non-service agreement attached hereto as Exhibit C
constitute the entire understanding between the Participant and the Company and
its Subsidiaries and Affiliates regarding this Performance Cash Award. Any prior
agreements, commitments, or negotiations concerning this Performance Cash Award
are superseded.
Participant's Acknowledgement and Agreement
By accepting the grant of the Performance Cash Award, the Participant
acknowledges that the Participant has read the Agreement, the Addendum to the
Agreement (as applicable), the Plan, and the non-solicitation and non-service
agreement and the Participant specifically accepts and agrees to the provisions
therein.





